DENSON, J.
This case originated in tbe chancery court of Mobile county, on a bill filed under sections 809-813 of tbe Civil Code of 1896 to quiet tbe title to certain lands described in tbe bill of complaint. Section 812, among other things, provides that “upon tbe application of either party, a trial by jury shall be directed to determine tbe issues, or any specified issue, of fact *219presented by the pleadings; and the court is bound by the result, but may, for sufficient reasons, order a new trial thereof.” Under this statute, on application made in the chancery court, by the complainants, for a trial by jury, that court certified certain issues of fact to the circuit court, to be determined in that court by a jury.— Civ. Code 1896, § 824. It appears from the record that the issues certified were tried in the circuit court by a jury, and that the verdict of the jury responded to each of the issues. On the return of the verdict it was entered in the minutes of the court, and following it the circuit court made this order: “It is therefore ordered and adjudged by the court that the foregoing verdict of the jury upon said issues be certified to the chancery court for the Thirteenth district of the Southwestern chancery division of the state of Alabama.” From the verdict and this order (the certificate of the clerk shows) this appeal is prosecuted, and the record fails to disclose that any other order was made by the circuit court in respect to the verdict of the jury or to the issues certified to it by the chancery court. The appellees have appeared and entered a motion to dismiss the appeal.
In resistance of this motion the appellants argue that as the chancery court shall, upon the finding of the jury, finally adjudge and decree upon the rights of the parties, the order of the circuit court constitutes a final adjudication between the parties, which may be appealed from. Assuming that the chancery court had the power, under the statute (Civ. Code 1896, § 812), to send the issues to the circuit court for trial, it is too plain- for argument that the order appealed from is not a final judgment which, under section 426 of the -Civil Code of 1896, will support an appeal. The order does not purport to determine anything. It merely orders and adjudges that the verdict of the jury *220upon the issues be certified to the chancery court. There is no provision in the statute for an appeal from such an order; and certainly it cannot, with any show of reason, be contended that an appeal may be based on the verdict of a jury. Appeals being creatures of statute law, and there being no provision in our statutes for appeals from such orders, the court is of the opinion that the motion to dismiss the appeal is well made and must be granted. Let judgment be entered dismissing the appeal at the cost of the appellants.
Appeal dismissed.
Tyson, C. J., and Simpson and Anderson, JJ., concur.